DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. Claims 1-3, 5, and 7-10 are pending in the application, claim 4 is canceled, claims 8-10 are withdrawn. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument concerning Ban and wet processing to manufacture the microporous polyolefin membrane, while applicant cited paragraph [0005] of Ban discloses problems with wet processes, Ban teaches production of the microporous polyolefinic membrane may include for example MCS (Melt Casting and Stretching: 1 phase), thermally-induced phase separation (2 phase), and phase inversion (3 phase). Particularly useful are MSS using only a polymer without the use of a solvent based on a dry process, and thermally-induced phase separation essentially using a polymer, a solvent and an extracting agent based on a wet process ([0003]), see MPEP 2143.04 I, disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention, In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). Alternatively, see modified rejections in view of Ihm below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as obvious over Min (KR 20160052870A), alternatively in view of Sirkar (US PG Pub 2008/0197070) with evidence from Martinez Cisneros (Evaluation of polyolefin-based macroporous separators for high temperature Li-ion batteries, 2016), in view of Sirkar (US PG Pub 2008/0197070), Lee (US PG Pub 2018/0008939), and Ban (US PG Pub 2011/0223407), alternatively, in view of Ihm (Effect of polymer blending and drawing conditions on properties of polyethylene separator, 2002).
With respect to Claim 1, Min teaches a production method for a reverse osmosis membrane (abstract, claim 16 a reverse osmosis membrane), contacting a polyolefin-based microporous membrane (abstract, claims 1 and 2, microporous support, where the support can be polyethylene) with a polyfunctional acyl halide organic solution, and then contacting the polyolefin-based microporous membrane with a polyfunctional amine aqueous solution to form a polyamide active layer (abstract, claims 1 and 2). Min teaches the microporous support is a hydrophobic microporous support, with pores less than 500 nm (page 2 last paragraph) which forms a membrane (page 3, 5th paragraph), the polymer forming the hydrophobic polymer solution is not particularly limited as long as it is a hydrophobic polymer capable of forming a polyamide-based membrane and that the polymer is not limited, preferably PVDF, polyisocyanate, polysulfone, PTFE, and polyethylene (page 3 6th paragraph, a polyolefin), a polymer microporous membrane with a fabric support, the fabric support is not an additional microporous membrane layer but simply a mechanical support, the instant claim language does not exclude the use of a mechanical support, such that Min provides the polyolefin-based microporous membrane is a single-layered microporous membrane made of any one selected from polyethylene, polypropylene, and a mixture thereof.
Alternatively, if the claim language is intended to exclude the use of a fabric support layer, Sirkar teaches polyolefin membranes, e.g. polypropylene, polyethylene as supports for composite membranes prepared by interfacial polymerization (abstract, [0044]). While Sirkar is silent on if the membrane is composed of layers or the use of absence a fabric support, implying the simplest solution of a single layer support, in examples Sirkar uses Celgard membranes as support, in particular Celgard 2400 flat membranes. Martinez Cisneros teaches Celgard 2400 membranes are prepared by extrusion (page 70, 2.1 Material), and compares the membrane with Celgard 2325, which is a trilayered membrane (3.1.3, Celgard 2325 has a trilayered structure of PP/PE/PP) indicating that the Celgard 2400 is single layer membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single layer membrane, as used by Sirkar, as according to Sirkar these membranes provide can provide advantages in applications using non-aqueous media in pressure driven membrane processes and provide greater stability ([0014-0015]).
Applicant amended to require the limitations of producing a polyolefin-based microporous membrane by a wet method; and limitations of now canceled claim 4, wherein the polyolefin-based microporous membrane has a porosity of 20 to 70%, a maximum pore size measured by a bubble point method of 0.1 μm or less, and a multiplication of tensile strength and thickness in at least one of a transverse direction and a longitudinal direction is 0.3 kgf/cm or more.
Min teaches the microporous support with a pore size of 1 - 500 nm (0.001- 0.5 µm) a maximum pore size of 0.1 µm or less (see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists), Min further teaches control of the physical properties of the membrane including porosity and strength, and that the strength and supportability of the membrane are tied to the membrane thickness (page 3 paragraph 3), but is silent on the specific porosity and strength/thickness ratio of the support. Sirkar teaches variables in the system may include, but are not limited to, the nature of the solvents, the nature of the monomers, monomer concentrations, and reaction time, and such variables may be controlled to define the properties of the membrane, e.g., membrane porosity, pore size, and thickness ([0083]), and properties of polypropylene supports may include a volume porosity of 37% ([0091] a porosity of 20 to 70%). Lee teaches polyethylene has high porosity and exhibits excellent mechanical strength even with a thin thickness, and thus can be easily used as a support of a thin film composite membrane, enables maximization of durability of the membrane and application in various environmental conditions ([0021]), and may have a porosity of 20-90%, and that a polyethylene support with these properties can have excellent water flux and specific salt flux ([0023]) a porosity of 20 to 70%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a porosity as described by Sirkar or Lee in Min’s membrane to provide excellent flux (Lee [0021]). 
None of Min, Sirkar, or Lee explicitly teach a producing a polyolefin-based microporous membrane by a wet method, or multiplication of tensile strength and thickness in at least one of a transverse direction and a longitudinal direction is 0.3 kgf/cm or more. 
Ban teaches a method of producing microporous polymer membrane (title, producing a polyolefin-based microporous membrane), production of the microporous polyolefinic membrane may include for example MCS (Melt Casting and Stretching: 1 phase), thermally-induced phase separation (2 phase), and phase inversion (3 phase). Particularly useful are MSS using only a polymer without the use of a solvent based on a dry process, and thermally-induced phase separation essentially using a polymer, a solvent and an extracting agent based on a wet process ([0003], by a wet process) including at least one of polyethylene and polypropylene with a pore diameter of 0.05-1 µm, a porosity of 30-70%, a tensile strength of 400-3,000 kgf/cm2, and a thickness of 10-50 µm (providing a multiplication of tensile strength and thickness in at least one of a transverse direction and a longitudinal direction is 0.3 kgf/cm or more, calculates to 0.4-15 kgf/cm ([0025-0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microporous membrane of Ban as the microporous membrane of Min, as according to Ban, the membrane provides enhanced mechanical strength (Ban [0011]).
Alternatively, with respect to production by a wet method, Ihm teaches a separator made from polymer blends of high density polyethylene (HDPE) and ultra-high molecular weight polyethylene (UHMWPE), prepared by a wet process, and that mechanical strength is increased with increasing molecular weight and content of UHMWPE polymer (abstract), and that this microporous membrane requires optimization of the properties by mixing a high polymer with oil, forming pores by phase separation, and stretching to obtain the necessary mechanical strength. The mechanical strength and pore structure are considered to be the most important properties of the separator. The mechanical strength of the separator as a function of polymer composition and draw-ratio (Results), and for a polymer solution which contains 6 wt.% UHMWPE produces a separator with a breaking strength of 1000 kg/cm2 at a draw ratio of 5 (Conclusion), membrane thickness of 25 microns (Experimental), providing 2.5 kg/cm2 (a multiplication of tensile strength and thickness in at least one of a transverse direction and a longitudinal direction is 0.3 kgf/cm or more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wet fabrication process for the polyolefin membrane as described by Ihm would produce the same membrane strength as the dry process taught by Ban, or alternately to incorporate Ihm’s polymer composition and draw ratio into the taught method and polyolefin membrane production process as described by Ban optimize the ratio of PE and PP and the draw ratio to optimize the strength of the membrane depending on the application. 
With respect to Claim 2, the production method of Claim 1 is taught above. Min teaches the support is hydrophobic, implying a contact angle of greater than 90 degrees ((see Childress page 15, hydrophobic surfaces have a contact angle of greater than 90 degrees). Alternatively, Sirkar teaches membranes on a polyolefin support (abstract), and tailoring of hydrophobic/hydrophilic properties and functionalities can be achieved to increase qualities/attributes of the membrane, e.g., solvent resistance or hydrophilicity of the membrane, for example increasing methylene groups leads to a dramatic increase in contact angle, and describes increasing the contact angle of polypropylene to 116 degrees ([0085]). Lee teaches membranes with polyethylene supports, where the support may have a water contact angle of 120 degrees or less, and that in this range, performance is excellent ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the hydrophobic support of Min would have a contact angle of greater than 90 degrees, or to optimize the contact angle of Min’s membrane support to tailor the hydrophobic/hydrophilic properties and functionalities to increase qualities/attributes such as solvent resistance or hydrophilicity to improve performance of the membrane.
With respect to Claim 3, the production method of Claim 1 is taught above. Min teaches the support is immersed in organic solution (page 3, paragraph 8, and the amine solution may be dipped or coated (page 3 paragraph 14) wherein the contacting is coating or immersion. 
With respect to Claim 5, the production method of Claim 1 is taught above. Min teaches wherein the polyolefin-based microporous membrane is a film or a sheet (page 2 last paragraph – page 3 paragraph 2, formed of a thin film, by casting, coating, or dipping, but is not limited thereto). 
With respect to Claim 7, the production method of Claim 1 is taught above. Min teaches wherein the polyfunctional acyl halide organic solution is obtained by dissolving a polyfunctional acyl halide compound in an aliphatic hydrocarbon-based organic solution (page 3 paragraphs 8-9), and the polyfunctional amine aqueous solution is obtained by dissolving a polyfunctional amine in water (polyfunctional aqueous amine solution, page 3 paragraphs 12-14, also example 1 MPD dissolved in water).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777